internal_revenue_service department of the significant index no washington dc gol37c treasury contact person telephone number in reference to dat p ra t a1 jun qt re request for rulings on behalf of behalf of the a fund a plan g fund g plan dear this is in reply to the ruling_request made by your authorized representative with respect to the income_tax consequences under sec_419 sec_419a and sec_512 of the internal_revenue_code_of_1986 as amended the code’ of the a fund’s coverage of certain non-collectively bargained employees as a result of the merger the merger of the a fund and the g fund you have requested the following ruling that the a fund’s coverage as a result of the merger of the non-collectively bargained employees formerly covered under the g fund does not adversely affect the determination that the a fund is a collectively bargained welfare_benefit_fund for purposes of code sec_419 sec_419a and sec_512 e s the g fund was a_trust fund authorized under sec_302 of the labor management relations act lmra u s c sec_186 the g fund provided hospital medical life_insurance accident and sickness and other related benefits to both collectively bargained and non-collectively bargained employees and their dependents of certain employers doing business in the states of at all times under the g fund at least fifty percent of the employees eligible to receive benefits thereunder were covered by a collective bargaining agreement as of the date immediately preceding the merger of the employees eligible to receive benefits under the g fund were collectively bargained employees the date of the last determination by the internal_revenue_service that the g fund was exempt from federal income taxes under code sec_501 was date the a fund is a_trust fund authorized under sec_302 of the labor management relations act ‘lmra u s c sec_186 the a fund provides benefits similar to those provided by the g-fund to collectively bargained employees of certain employers doing business primarily in the states of immediately preceding the merger of the employees eligible to receive benefits under the a fund were collectively bargained employees as of the date the date of the fast determination by the internal_revenue_service that the a fund was exempt from federal income taxes under code sec_501 was date in order to provide continuing benefit improvements for the participants in both the a and g funds collectively the funds and to control the administrative expenses of maintaining two funds the trustees of the individual funds each adopted and approved the agreement and plan of merger the plan of merger by resolutions each dated date pursuant to the plan of merger the merger was effective as of date subject_to the a fund’s obtaining rulings from the internal_revenue_service that i the merger does not adversely affect the tax-exempt status of the a fund under sec_501 of the code and ii the a fund’s coverage of the non-collectively bargained employees who previously received coverage under the g fund does not adversely affect the determination that the a fund is a collectively bargained welfare_benefit_fund for purposes of code sec_419 sec_419a and sec_512 a ruling that the merger does not affect the tax-exempt status of the a fund under sec_501 of the code was issued by letter dated date from the manager exempt_organizations technical branch on the date of the merger the following events occurred to effect the merger all of the assets and liabilities of the g fund were assigned transferred and conveyed to the a fund all of the liabilities of the g fund became liabilities of the a fund the beneficiaries of the g fund became beneficiaries of the a fund contributions formerly due and payable to the g fund became due and payable to the a fund the separate existence of the g fund ceased and the g fund merged with the a fund which continued in effect - beginning on the date of the merger the former participants in the g plan became covered under the a plan provided however that the former a fund participants who prior to the merger had been continuing their coverage under the a fund by making self contributions are being permitted to continue their eligibility under the a fund for the remainder of the self pay_period that otherwise would have applied under the a fund the participants in the a plan prior to the merger continued and will continue to receive benefits under the a plan as it may be amended from time to time because certain beneficiaries under the g plan were non-collectively bargained employees the a fund was amended to provide coverage to the non-collectively bargained employees who were formerly covered under the g fund prior to the merger as of the date immediately following the merger of the employees eligible to receive benefits under the a fund were collectively bargained employees bot s00137065 sec_1_419a-2t q a-1 of the temporary income_tax regulations provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_1_419a-2t q a-2 of the temporary income_tax regulations provides that for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-iength negotiations between employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement 36s notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer of the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent substantively the merger of the g fund into the a fund is no different than a merger of the a fund into the g fund which clearly would not have caused an increase in the number of eligible employees in the g fund who were not covered by a collective bargaining agreement moreover substantively the merger of the g fund into the a fund is also no different than a closure of both the g and a funds and the immediate creation of a new a fund consisting of the assets and liabilities of such just terminated g and a funds closure of both the g and a funds and the transfer of the liabilities and assets to a new a fund would not contravene paragraph of sec_1_419a-2t q a-2 of the temporary income_tax regulations in addition because of the employees eligible to receive benefits under this new a fund would be collectively bargained employees the percent requirement of paragraph as modified by paragraph of sec_1_419a-2t q a-2 of the temporary income_tax regulations would be met therefore because the merger of the g fund into the a fund is not substantively different from two alternative formulations that would create the identical end result without adversely affecting the determination of whether the fund is a collectively bargained welfare_benefit_fund we hold that the a fund’s coverage as a result of the merger of the non-collectively bargained employees formerly covered under the g fund does not adversely affect the determination that the a fund is a collectively bargained welfare_benefit_fund for purposes of code sec_419 sec_419a and sec_512 this ruling does not consider the more general issue of the a fund's status specifically whether the a fund meets all the code requirements to be considered a collectively bargained welfare_benefit_fund this letter addresses only the impact if any of the merger on the purported status of the a fund as a collectively bargained welfare_benefit_fund this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file sincerely por uli fl- james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division be
